387 S.C. 20 (2010)
690 S.E.2d 775
In the Matter of Donna Seegars GIVENS, Respondent.
Supreme Court of South Carolina.
March 4, 2010.

ORDER
On February 18, 2010, respondent was arrested and charged with "Drugs/Unlawful prescription drugs, blank prescription1st *21 offense" in violation of S.C.Code Ann. § 44-53-395 (2002). The Office of Disciplinary Counsel petitions the Court to place respondent on interim suspension pursuant to Rule 17(b), RLDE, of Rule 413, SCACR. Respondent has filed a return requesting the Court deny the petition.
IT IS ORDERED that respondent's license to practice law in this state is suspended until further order of the Court.
IT IS FURTHER ORDERED that R. Davis Howser, Esquire, is hereby appointed to assume responsibility for respondent's client files, trust account(s), escrow account(s), operating account(s), and any other law office account(s) respondent may maintain. Mr. Howser shall take action as required by Rule 31, RLDE, Rule 413, SCACR, to protect the interests of respondent's clients. Mr. Howser may make disbursements from respondent's trust account(s), escrow account(s), operating account(s), and any other law office account(s) respondenting may maintain that are necessary to effectuate this appointment.
This Order, when served on any bank or other financial institution maintaining trust, escrow and/or operating accounts of respondent, shall serve as an injunction to prevent respondent from making withdrawals from the account(s) and shall further serve as notice to the bank or other financial institution that R. Davis Howser, Esquire, has been duly appointed by this Court.
Finally, this Order, when served on any office of the United States Postal Service, shall serve as notice that R. Davis Howser, Esquire, has been duly appointed by this Court and has the authority to receive respondent's mail and the authority to direct that respondent's mail be delivered to Mr. Howser's office.
This appointment shall be for a period of no longer than nine months unless request is made to this Court for an extension.
IT IS SO ORDERED.
  /s/ Jean H. Toal, C.J.
      ____________
      FOR THE COURT
*22